United States Court of Appeals
                     For the First Circuit

Nos. 15-1224
     15-1510
                   RFF FAMILY PARTNERSHIP, LP,

                      Plaintiff, Appellant,

                               v.

       STEVEN A. ROSS, individually and in his capacity as
       Trustee of BD Lending Trust; LINK DEVELOPMENT, LLC,

                     Defendants, Appellees.


                          ERRATA SHEET

     The opinion of this Court issued on February 18, 2016, is
amended as follows:

     On page 24, line 3, "for" is changed to "with".